In re Hood, Otis; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial; Parish of Jefferson, Twenty-Fourth Judicial District Court, Div. “K”, No. 91-3363; to the Court of Appeal, Fifth Circuit, No. 92-KW-0778.
Denied.
CALOGERO, C.J., concurs, the Court having been advised that trial has commenced.
LEMMON, J., concurs in the denial. Relator may reraise the statutory interpretation issue after trial in the event of continued custody.
DENNIS, J., would grant. From my review of the transcript of the preliminary examination I do not believe that the state showed probable cause to believe the defendant violated RS 14:45(A)(4). The defendant apparently did not intentionally take, entice or decoy away or remove the child from the state without consent and with intent to defeat the jurisdiction of the trial court. The state is required to show both elements to convict and did not show probable cause to believe defendant committed either.